Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted upon condition that appellant file a corporate undertaking, securing the judgment, within five days after the entry of an order by this court upon this decision; otherwise, order affirmed, with ten dollars costs and disbursements. While appellant did not annex its proposed answer to the moving papers, the point was not raised by the respondent. The merits were not before us upon the former appeal.  Lazansky, P. J., Kapper, Hagarty, Seeger and Carswell, JJ., concur.